 Case 15-30908-hdh13 Doc 77 Filed 10/02/18                     Entered 10/02/18 14:57:34            Page 1 of 3

LEE LAW FIRM
8701 BEDFORD EULESS RD
SUITE 510
HURST,TX 76053


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION




IN RE:                                                                        Case No: 15-30908-HDH-13
WILLIAM KEVIN SCHOR (SSN: XXX-XX-7553)                                        Hearing Date: 11/29/2018
KRISTIN CARTER SCHOR (SSN: XXX-XX-6787)                                       nearmg
                 Debtors



                               Debtors' Modification of Plan after Confirmation
                                                    Date: 10/1/2018


To the Honorable Bankruptcy Judge:

Pursuant to 11 U.S.C. Section 1329, the Debtors request the following Modification of Debtors' Confirmed Plan herein:

                                               Trustee's History of Case

  Date Filed:       March 02, 2015                         Total Payments Received to Date:                 $31,500.00
  Date of 341:      April 13,2015                          Total Payments to be Current:                    $36,450.00
  Date Confirmed: June 05,2015                             Total Amount Delinquent:
                                                           To Be Current Calculated Through:          October 01, 2018


                                     Modification of Debtor Payments to Trustee

• Change monthly payment amount from $1,800.00 per month to $1,800.00 x 3; $2,135.00 x 14; and/or
• The above change(s) will result In a new"BASE AMOUNT'of $66,790.00(total due to Trustee under Plan, If all
 payments timely made). AND
 • Payments to the Trustee in the amount of $1,800.00 will resume on or before 11/01/2018.

                                    Modification of Trustee Payments to Creditors

 •   No Changes.


                                                  Debtor Attorney Fees

Debtor's attorney shall be allowed an additional fee for this Modification in the total amount of $400.00 of which $400.00
is to be paid direct and $0.00 is to be paid by the Trustee.

                                                Reason for Modification

This modification is requested for the following reason(s):
 •   To cure arrears to the Trustee.
  Case 15-30908-hdh13 Doc 77 Filed 10/02/18                    Entered 10/02/18 14:57:34        Page 2 of 3


Debtors' Modification of Plan after Confirmation, Page 2
Case#15-30908-HDH-13
WILLIAM KEVIN & KRISTIN CARTER SCHOR




                                                       Conditions


This modification will be approved with the following condition(s):
 • Wage Directive must be submitted on or before 11/29/2018.
• If payment is increasing the debtor{s) wiii be responsible for making the increased portion until the amended Wage
 Directive takes effect.


                                                            Respectfully Submitted,



                                                            LEE LAW FIRM         ^
                                                            Name: n^ch /]P.
                                                            State Bar Number:
  Case 15-30908-hdh13 Doc 77 Filed 10/02/18                         Entered 10/02/18 14:57:34               Page 3 of 3



Debtors' Modification of Plan after Confirmation, Page 3
Case#15-30908-HDH-13
WILLIAM KEVIN & KRISTIN CARTER SCHOR




                                      Debtors' Modification of Plan after Confirmation


Notice Is hereby given that pursuant to 11 U.S.C. Section 1329, the attached Debtors' Modification of Plan After
Confirmation dated 10/1/2018, will be approved by the Court without hearing, as the Debtors' Modified Chapter 13 Plan
unless a party in interest flies a written "Objection to Modification" WITHIN TWENTY FOUR (24) DAYS OF SERVICE
(MAILING) HEREOF, provided the Modified plan is recommended by the Standing Chapter 13 Trustee and the Debtor
has made any subsequent payments under the Modified Plan,

TO BE CONSIDERED, AN "OBJECTION TO MODIFICATION" MUST BE MADE IN WRITING, FILED WITH THE COURT,
AND A COPY SERVED ON THE FOLLOWING PARTIES NO LATER THAN 24 DAYS AFTER SERVICE OF THIS
MODIFICATION.



    Debtors:    WILLIAM KEVIN SCHOR & KRISTIN CARTER SCHOR.,2406 DAMSEL KATIE DRIVE, LEWISVILLE, TX 7S066
    Attorney:   LEE LAW FIRM,8701 BEDFORD EULESS RD,SUITE 510, HURST,TX 760S3
    Court:      CLERK'S OFFICE, US BANKRUPTCY COURT,1100 COMMERCE ST., 12TH FLOOR,DALLAS, TEXAS,75202
    Trustee:    TRUSTEE'S OFFICE,125 E. JOHN CARPENTER FREEWAY,SUITE #1100, IRVING, TEXAS 75062

                             Notice of Court Hearing and Trustee's Pre-Hearing Conference

On 11/29/2018. which Is at least twenty four(24) days from the date of service hereon, a Pre-HearIng Conference with the
Standing Chapter 13 Trustee, on the attached " Debtors' Modification of Plan after Confirmation" wlli be at 8:30 o 'clock
a.m. at:


                                    105 Decker Court, Suite 120, 1st Floor, Irving, TX 75062

Any objections to the proposed Modification not resolved or defaulted at the Trustee's Pre-HearIng Conference will be
 heard by the Court at 2:00 PM on 11/29/2018 at:

                                    1100 Commerce Street, Fourteenth Floor, Dallas, Texas

 YOU DO NOT HAVE TO ATTEND THE TRUSTEE'S PRE-HEARING CONFERENCE OR COURT HEARING UNLESS
 YOU OBJECT TO THE MODIFICATION.
                                                     Certificate of Service


1 hereby certify that a true copy of the foregoing "Notice of Hearing on Debtors' Modification of Plan After Confirmation" and
"Notice of Court Hearing and Trustee's Pre-Hearing Conference" thereon with a copy of the " Debtors' Modification of Plan After
 Confirmation" attached has been served by me on or before 11/5/2018, on the parties listed on the attached matrix by United
States First Class Mail or via electronic mail.


                                                                      LAVVFiRM
                                                                 Name:
                                                                 State Bar Number:
